People v Harris (2020 NY Slip Op 00802)





People v Harris


2020 NY Slip Op 00802


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: WHALEN, P.J., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed Jan. 31, 2020.) 


MOTION NO. (1172/18) KA 16-01761.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDESHAWN HARRIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied and the memorandum and order entered November 16, 2018 is amended by deleting the phrase "witness's disability" from the first sentence of the second paragraph of the memorandum and substituting in place thereof "codefendant's disability," and by deleting the phrases "witness had a disability" and "witness was the shooter" from the second sentence of the second paragraph of the memorandum and substituting in place thereof "codefendant had a disability" and "codefendant was the shooter," respectively.